This action was brought by the respondent to cancel and enjoin the collection of taxes and assessments levied by appellant Water District No. 20. The appellant water district pleaded, as a defense to the action, not only a general denial, but also pleaded acts and conduct tending to show estoppel. From a judgment awarding the relief prayed for, this appeal follows.
It is stipulated that the facts as found in the case ofDesimone v. Shields, 152 Wn. 353, 277 P. 829, may be considered as the facts in this case in so far as they relate to the organization of Water District No. 20. All of the facts relating thereto are set forth in that opinion.
[1, 2] The facts in the instant case, however, distinguish it from the Desimone case, supra. This respondent never lived in the water district, had no notice of the proceedings leading up to its organization, had no knowledge that such district had been organized or existed, knew of no facts in connection with the water district, and used no water. The only thing that respondent did in this case on which the doctrine of estoppel might be rested is that, when he paid his general taxes, there was a notation on the tax receipt indicating that a portion of the tax was for the benefit of the water district, this notation being, "W.D. 20."
It will be noticed, however, that this assessment was included in the general tax statement for the year 1926. It was not paid as a special assessment, and *Page 264 
there is nothing in the record to indicate that respondent had any knowledge whatsoever of the purpose for which the payment was included or made. This is far different from the facts set forth in the Desimone case, supra, and contains none of the elements necessary to constitute estoppel. Appellant's principal argument, however, is devoted to a criticism of the case of Drumv. University Place Water District, 144 Wn. 585, 258 P. 505. It is conceded that, unless the Drum case is overruled, this judgment must be affirmed. That was an En Banc hearing, and we see no reason at this time to overrule that decision.
Judgment affirmed.
MITCHELL, C.J., FULLERTON, MAIN, and HOLCOMB, JJ., concur.